Citation Nr: 0019918	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefit sought on appeal.  The 
veteran, who had active service from June 1967 to September 
1969, appealed that decision to the Board.

In June 1999, the Board remanded the veteran's claim to the 
RO for further development, which has since been completed, 
and the claim has again been referred to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A psychiatric disorder was not manifested in service, and 
a psychosis, if present, was not manifested within one year 
of separation from service.

3.  The veteran served in Vietnam during the Vietnam War, but 
is not shown to have engaged in combat with the enemy.

4.  The veteran has been diagnosed with PTSD which has been 
attributed to his reported experiences in Vietnam.

5.  There is no credible supporting evidence that verifies 
the existence of the veteran's claimed in-service stressors 
to support a diagnosis of PTSD.

6.  The veteran is not shown to have a psychiatric disorder 
was is related to service, or any incident which occurred 
during service.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
or aggravated by active service, nor may a psychosis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113,5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  In addition, certain chronic 
diseases, such as a psychosis, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year after separation from 
active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  However, 
eligibility for a PTSD service connection award requires 
more; specifically, (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor. 38 C.F.R. § 3.304(f); see also, 
Gaines v. West, 11 Vet. App. 353 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

For the following reasons and bases, the Board finds that 
while the veteran's claim for service connection is well 
grounded, the preponderance of the evidence is against this 
claim, and it must be denied.

Service medical records do not reflect that the veteran had a 
psychiatric disorder during service.  In addition, the 
evidence dated following service does not show that the 
veteran was diagnosed with a psychosis within one year of 
separation from service.  Further, except for PTSD, there is 
no medical evidence that suggests that a psychiatric disorder 
is related to service.  As such, except for PTSD which will 
be discussed below in greater detail, service connection is 
not warranted for a psychiatric disorder

As for the claim for service connection for PTSD, service 
personnel records reflect that he served in Vietnam from May 
20, 1968 to July 12, 1968; the veteran was a patient in Japan 
from July 13, 1968 to August 26, 1968, when he was 
transferred to the United States as a result of epilepsy.  
These records further show that while in Vietnam the veteran 
was a wireman with the Headquarters and Headquarters Company 
of the 1st Battalion, 12th Cavalry with the 1st Air Cavalry 
Division.  As noted in the June 1999 remand, the veteran did 
not receive a Purple Heart medal or other medal reflecting 
combat action, nor do his service personnel records facially 
reflect combat service.  

Enclosed with his notice of disagreement, the veteran 
provided the RO with a list of his stressors.  He initially 
related that he was on a reconnaissance patrol between Dong 
Ha and the demilitarized zone when a large contingent of the 
North Vietnamese Army was encountered heading south towards 
the 3rd Marine Division.  The veteran related that although 
this information was relayed, the 3rd Marine Division was 
largely eliminated in the resulting battle.  The veteran also 
stated that at another time he was mortared and that another 
soldier rescued him during one of his epileptic seizures.  
Finally, the veteran stated that he was a patient at a field 
hospital in Da Nang that was almost overrun by a large North 
Vietnamese Army unit.  He stated that all available soldiers 
were deployed to guard the aircraft, and that there were only 
two medics and eight other patients in the hospital.  The 
veteran related that the enemy's artillery barrage lasted 
almost an hour.

The veteran was provided a videoconference hearing before the 
BVA in March 1999.  The veteran testified that he remembered 
that another soldier saved him during a mortar attack, and 
that he was later informed that this other soldier was 
wounded.  This was reported to have happened at a landing 
zone.  He further testified that he saw the 3rd Marine 
Division surrounded and later wiped out by enemy forces in 
February or March, at the beginning part of his Vietnam 
service.  The veteran further stated that he bagged bodies.  
Finally, the veteran related that he could not recall further 
specific details about the stressors, including time frames.

VA treatment records dated in February 1997 reflect a 
diagnosis of PTSD as a result of report psychiatric symptoms 
and a collection of the above-described stressors.  Other VA 
treatment records reflect ongoing treatment for PTSD.

Based on development requested by the Board's REMAND, in July 
1999, the RO received correspondence from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), and 
extracts from the Operational Reports-Lessons Learned 
submitted by the 1st Cavalry division.  In addition, the 
USASCRUR received extracts from Air Base Defense in the 
Republic of Vietnam 1961-1973.  While the Operations 
Reports-Lessons Learned reports from the 1st Cavalry do show 
combat operations by various line companies, they do not 
reflect that the Headquarters and Headquarters Company was 
ever attacked by enemy forces during the veteran's brief 
tenure in Vietnam from May 20, 1968 to July 12, 1968.  There 
was nothing in the enclosed reports that would reflect that 
the veteran served anywhere other than the Headquarters and 
Headquarters Company, as noted by his service personnel 
records.  In addition, the extracts from Air Base Defense in 
the Republic of Vietnam 1961-1973 show that the Da Nang Air 
Force Base was attacked five times during the veteran's 
service in Vietnam.  These were all described as standoff 
attacks, with three to eight rounds received on each attack.  
None of the attacks were characterized as multibattalion.

The veteran was provided a VA psychiatric examination in 
September 1999 by both a psychiatrist and a psychologist.  
The psychiatrist, after reviewing all pertinent records in 
the claims file, indicated that there was no evidence of PTSD 
symptomatology and found that in the absence of a verified 
stressor a PTSD diagnosis was not warranted.  The examiner 
did acknowledge that it was possible that the veteran did 
experience "upsetting experiences," but that they did not 
reach the level of a stressor that would qualify for 
"criteria A" for a diagnosis of PTSD even if they occurred.  
The psychologist, on the other hand, diagnosed the veteran 
with PTSD as a result of reported psychiatric manifestations 
and the veteran's recitation of two stressors, the 
overrunning of the Marines and of being mortared.  The 
psychologist did caution that the diagnosis was based in 
large part upon this self-reported history.

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection.  In this regard, the Board initially notes that 
the veteran did not arrive in Vietnam until May 20, 1968.  He 
testified that he witnessed deaths in a Marine division in 
February or March.  As the veteran did not serve in Vietnam 
in February or March of either 1968 or 1969, further 
development into this stressor is not warranted, and this 
stressor cannot be used to substantiate a PTSD diagnosis for 
service connection purposes.

Further, there is no evidence that would substantiate the 
veteran's assertion that he was involved in a mortar attack.  
The development completed by the RO does not reflect that the 
Headquarters and Headquarters Company of the 1st Cavalry was 
mortared during the veteran's service in Vietnam, and there 
is no evidence that would confirm that the veteran served in 
a field unit.  Finally, there is no evidence that would 
confirm that enemy forces mounted an hour-long attack on the 
Da Nang Air Base during the veteran's service.  Thus, this 
reported stressor cannot be used to substantiate a PTSD 
diagnosis for service connection purposes.  Ultimately, the 
veteran's related stressors cannot be confirmed or were 
outright refuted by the evidence obtained by the RO.  As 
verification of the veteran's account of his stressors could 
not be provided,, the Board finds that the preponderance of 
the evidence is against this claim.

In denying service connection, the Board does acknowledge 
that the Da Nang Air Base was attacked five times during the 
veteran's service in Vietnam.  However, the specific stressor 
that led to a PTSD diagnosis was a sustained attack by a 
large contingent of enemy forces, which has not been 
confirmed; the diagnosis was not based on a brief attack on 
an airbase.  The evidence is not in equipoise and the benefit 
of the doubt rule is not applicable.  38 C.F.R. § 3.102 
(1999).  


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

